Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101 (Abstract Idea)
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claims 1, 9 and 15 is / are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more analyzed according to 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”). The claim recites: receiving an init transaction associated with a set of packets to be switched from a first autonomous system to a second autonomous system; verifying the init transaction; generating a verify transaction associated with the set of packets when the verifying of the init transaction is successful; and storing the verify transaction in a global ledger. And claim 15 recites: retrieving a verify transaction recorded in a global ledger, the verify transaction associated with a set of packets and generated by a destination device for the set of packets, wherein the verify transaction has been successfully audited by at least a threshold number of autonomous systems; retrieving recursively a previous verify transaction of the verify transaction by searching the global ledger, wherein the previous verify transaction is associated with the set of packets and has been successfully audited by at least the threshold number of autonomous systems; and identifying a source device for the set of packets when the recursive retrieving terminates.
Step 1: The claims 1, 9 and 15 do fall into one of the four statutory categories of method and system claims. Nevertheless the claims still is/are considered as abstract idea for the following prongs and reasons.
Step 2A: Prong 1: The limitation of claims 1, 9 and 15 recites: upon receiving a client’s token validation request, verifying if the token configuration parameters conform to the valid token and determining a breach attempt if it does not conform, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind and / or with pen and paper without a generic computer. Except for words ‘system with memory and processors’, there is nothing in the claim element precludes the step from practically being performed in human mind and/or with pen and paper. For example, checking smart card or token validity and obtaining various information, in any office or campus can also be perceived to be done manually by human in an orderly fashion. In the context of these claims encompasses assigning scores, taking remedial measures accordingly. 
Dependent claims 2 – 4, 8 – 10, 12, and 16 – 19 which in turn recite generating init transaction, identifying packet info., generating digital signature, outputting hash, verifying digital signature etc. is/are mere structural addendums and are other steps that could be performed by human manually with/without need for a computer.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in a human mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas and can be done manually. Accordingly, the claim recites an abstract idea.
Prong 2: This judicial exception is not integrated into a practical application. In particular, the claims do not recite any additional element to perform beyond routine steps of: receiving an init transaction associated with a set of packets to be switched from a first autonomous system to a second autonomous system; verifying the init transaction; generating a verify transaction associated with the set of packets when the verifying of the init transaction is successful; and storing the verify transaction in a global ledger. And claim 15 recites: retrieving a verify transaction recorded in a global ledger, the verify transaction associated with a set of packets and generated by a destination device for the set of packets, wherein the verify transaction has been successfully audited by at least a threshold number of autonomous systems; retrieving recursively a previous verify transaction of the verify transaction by searching the global ledger, wherein the previous verify transaction is associated with the set of packets and has been successfully audited by at least the threshold number of autonomous systems; and identifying a source device for the set of packets when the recursive retrieving terminates. The steps are recited at a high-level of generality (i.e., as generic terms performing generic computer functions (spec. [0034]) such that it amounts no more than mere instructions to apply the exception using generic computer components). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the claims is directed to an abstract idea.
Step 2B: The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, receiving an init transaction associated with a set of packets to be switched from a first autonomous system to a second autonomous system; verifying the init transaction; generating a verify transaction associated with the set of packets when the verifying of the init transaction is successful; and storing the verify transaction in a global ledger. And claim 15 recites: retrieving a verify transaction recorded in a global ledger, the verify transaction associated with a set of packets and generated by a destination device for the set of packets, wherein the verify transaction has been successfully audited by at least a threshold number of autonomous systems; retrieving recursively a previous verify transaction of the verify transaction by searching the global ledger, wherein the previous verify transaction is associated with the set of packets and has been successfully audited by at least the threshold number of autonomous systems; and identifying a source device for the set of packets when the recursive retrieving terminates, amounts to no more than mere instructions to apply the exception using a generic computer terms. Mere instructions to apply an exception using a generic computer components cannot provide an inventive concept. The claims is / are not patent eligible. Therefore all the corresponding dependent claims 2 – 4, 8 – 10, 12, and 16 – 19 are also rejected for the same rationale.
Note: Claims 5 – 7, 11, 13, 14 and 20 are considered statutory as it provides significantly more concept.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11128658. Although the claims at issue are not identical, they are not patentably distinct from each other because the concept is very similar in scope, form and content. Therefore other dependent claims are also rejected for the same rationale. 
Pending App. 16955625
Patent #: 11128658
1. A method of internet protocol traceback, comprising: receiving an init transaction associated with a set of packets to be switched from a first autonomous system to a second autonomous system; verifying the init transaction; generating a verify transaction associated with the set of packets when the verifying of the init transaction is successful; and storing the verify transaction in a global ledger.
9. A method of internet protocol traceback, comprising: receiving, by a first autonomous system, a verify transaction recorded in a global ledger, the verify transaction generated by a second autonomous system; verifying, by the first autonomous system, the verify transaction; and generating an auditor digital signature using a private key of the first autonomous system when the verifying of the verify transaction is successful, wherein the auditor digital signature is appended to the verify transaction.15. A method of internet protocol traceback, comprising: retrieving a verify transaction recorded in a global ledger, the verify transaction associated with a set of packets and generated by a destination device for the set of packets, wherein the verify transaction has been successfully audited by at least a threshold number of autonomous systems; retrieving recursively a previous verify transaction of the verify transaction by searching the global ledger, wherein the previous verify transaction is associated with the set of packets and has been successfully audited by at least the threshold number of autonomous systems; and identifying a source device for the set of packets when the recursive retrieving terminates.
16. The method of claim 15, wherein the recursive retrieving terminates when the previous verify transaction fails to be retrieved via searching the global ledger.
1. A method of Internet Protocol (IP) traceback for a cloud-based traceback system comprising a plurality of traceback-deployed autonomous systems and a traceback coordinator configured to operate as a central portal of access to the cloud-based traceback system with respect to traceback querying, the method comprising: receiving, by the traceback coordinator, a traceback request including an identity of a traceback-deployed autonomous system of the plurality of traceback-deployed autonomous systems closest to a destination node in a network routing path; recursively querying, by the traceback coordinator, a traceback server associated with the traceback-deployed autonomous system to receive an identity of a preceding traceback-deployed autonomous system of the plurality of traceback-deployed autonomous systems in the network routing path, wherein a traceback server associated with the preceding traceback-deployed autonomous system is to be queried in a next iteration of the recursively querying; and determining, by the traceback coordinator, the network routing path based on the received identities of traceback-deployed autonomous systems, wherein each traceback-deployed autonomous system of the plurality of traceback-deployed autonomous systems is configured to, after receiving a traffic flow comprising an identity of an immediate upstream traceback-deployed autonomous system, store the identity of the immediate upstream traceback-deployed autonomous system therein and mark the identity of the traceback-deployed autonomous system in the traffic flow.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 4, 8 – 10, 12, 15 – 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20170134413), hereafter Kim and Gong et al : A MORE PRACTICAL APPROACH FOR SINGLE-PACKET IP TRACEBACK USING PACKET LOGGING AND MARKING, hereafter Gong.
Claim 1: Kim teaches a method of internet protocol traceback, comprising: receiving an init transaction associated with a set of packets to be switched from a first [autonomous] system to a second [autonomous] system; ([014] receiving a traceback request including IP packet attribute information of a victim and an attacker which corresponds to a target connection that is the last connection on a connection chain);
verifying the init transaction; ([0054, Fig. 4] sanity check of a NetFlow UDP diagram is performed);
Kim is silent on autonomous system and generating a verify transaction associated with the set of packets when the verifying of the init transaction is successful; and storing the verify transaction in a global ledger.
But analogous art Gong teaches autonomous system (pg. 1322, 5.1 deployment: tracing a packet that has traversed multiple autonomous systems (ASs) requires cooperation and trustworthiness among those ASs); 
and generating a verify transaction associated with the set of packets when the verifying of the init transaction is successful; (pg. 1314, Fig. 4: If i is valid, the router makes a decision by computing a digest based on the logging flag in p);
and storing the verify transaction in a global ledger. (pg. 1315, 3.3 Digest Table: when the router decides to log a packet, it examines the router ID number carried by the packet and then stores the packet digest into the corresponding digest table).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim to include the idea of the having autonomous system, verifying packets and transactions as taught by Gong so that the storage overhead and access time requirement for recording packet digests are decreased by a factor of k+1 (pgs. 1313-1314).
Claim 2: the combination of Kim and Gong teaches the method of claim 1, wherein the init transaction is generated by the first autonomous system and stored in a neighbor ledger of the second autonomous system. (Kim: [0047] receives the traceback request generates a fingerprint for the associated connection on the basis of IP addresses of the victim and the last attacker on the connection chain... and requests each NetFlow collector to send relevant information and [049] and stored in the NetFlow collector).
Claim 3: the combination of Kim and Gong teaches the method of claim 1, wherein the set of packets is identified by an identifier created based on a source internet protocol address of the set of packets, a destination internet protocol address of the set of packets, source ports of the set of packets, destination ports of the set of packets, a protocol associated with the set of packets, a timestamp associated with the set of packets, and a hash of payloads of the set of packets, wherein the init transaction comprises the identifier of the set of packets. (Kim: [033] connection time and packet attribute information (as 5-tuple information including a source IP address, a destination IP address, a source port number, a destination port number, and a layer 3 protocol) are known and information about NetFlow records regarding the corresponding connection is stored in a NetFlow collector and [053] classified by IP packet attributes, which serve as fingerprints or identifications of individual IP packets).
Claim 8: the combination of Kim and Gong teaches the method of claim 1, wherein a hash value included in the verify transaction is a hash output of the init transaction. (Gong: pg. 1312 sec. 2.2: Each digest table is annotated with the time interval that the table covers and the hash functions used for computing packet digests during that interval).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim to include the idea of using hash functions as taught by Gong so that the storage overhead and access time requirement for recording packet digests are decreased by a factor of k+1 (pgs. 1313-1314).
Claim 9: Kim teaches a method of internet protocol traceback, comprising: receiving, by a first [autonomous] system, a verify transaction recorded in a global ledger, the verify transaction generated by a second [autonomous] system; verifying, by the first [autonomous] system, the verify transaction; ([014] receiving a traceback request including IP packet attribute information of a victim and an attacker which corresponds to a target connection that is the last connection on a connection chain, generating a fingerprint for an associated connection based on the IP packet attribute information and requesting a NetFlow collector for relevant information... instructing to check whether sorted candidate connections are present on the same connection chain as the target connection; [0054, Fig. 4] sanity check of a NetFlow UDP diagram is performed);
Kim is silent on autonomous system and generating an auditor digital signature using a private key of the first autonomous system when the verifying of the verify transaction is successful, wherein the auditor digital signature is appended to the verify transaction.
But analogous art Gong teaches autonomous system and and generating an auditor digital signature using a private key of the first autonomous system when the verifying of the verify transaction is successful, wherein the auditor digital signature is appended to the verify transaction. (pg. 1322, 5.1 deployment: tracing a packet that has traversed multiple autonomous systems (ASs) requires cooperation and trustworthiness among those ASs; pg. 1314, Fig. 4: If i is valid, the router makes a decision by computing a digest based on the logging flag in p and pg. 1315, 3.3 Digest Table: when the router decides to log a packet, it examines the router ID number carried by the packet and then stores the packet digest into the corresponding digest table and pg. 1322, 5.1 deployment: tracing a packet that has traversed multiple autonomous systems (ASs) requires cooperation and trustworthiness among those ASs).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim to include the idea of having autonomous system, verifying packets and transactions as taught by Gong so that the storage overhead and access time requirement for recording packet digests are decreased by a factor of k+1 (pgs. 1313-1314).
Claim 10: the combination of Kim and Gong teaches the method of claim 9, wherein the verifying of the verify transaction comprises: verifying a digital signature included in the verify transaction using a public key of the second autonomous system; identifying an init transaction corresponding to the verify transaction by searching a neighbor ledger of the second autonomous system; and verifying that a hash value included in the verify transaction matches a hash output of the init transaction. (Kim: [010] a message authentication code (MAC), attached to a packet at each forwarding node, using a secret key shared between the forwarding node and a sink. Upon receiving a packet, the sink verifies the correctness of the signatures (MACs) in the packet in reverse order in which the signatures (MACs) were added, [089] the sink verifies all MACs one by one. The exhaustive search is feasible given the sink's computing power and the low data rate in sensor networks).
Claim 12: the combination of Kim and Gong teaches the method of claim 10, further comprising: verifying, by the first autonomous system, the init transaction. (Kim: [0054, Fig. 4] sanity check of a NetFlow UDP diagram is performed).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Gong as applied to claims above, and further in view of Brown; Richard (US 20190130398), hereafter Bro.
Claim 4: the combination of Kim and Gong teaches the method of claim 3, but is silent on wherein the init transaction comprises a digital signature generated by the first autonomous system using a private key of the first autonomous system.
But analogous art Bro teaches wherein the init transaction comprises a digital signature generated by the first autonomous system using a private key of the first autonomous system. ([003] ownership proof is established by providing a signature generated by the owner private key).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined inventions of Kim and Gong to include the idea of having digital signature generated as taught by Bro so that the privacy of the prior owners of the target obligation is preserved by reissuing the target obligation as a reissued obligation ([026]).
Claims 15 – 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beecham et al (US 20170366416), hereafter Bee, Milliken; Walter (US 20060184690), hereafter Mill, and further in view of Yang et al (US 20150287026), hereafter Yan.
Claim 15: Bee teaches a method of internet protocol traceback, comprising: retrieving a verify transaction recorded in a global ledger, the verify transaction associated with a set of packets and generated by a destination device for the set of packets. ([0151-152] the segments in the content graph form a linked list, with a first node of the segment content graph being stored in a leaf node of verification graph. In the content graph, node points to another segment, which then the point to another segment with pointer in verification node of verification graph stored in  immutable data repository formed with a data structure in which a plurality of segments are stored in different directed acyclic graphs, [074] such graphs are encoded as key-value pairs, [0178] variety of different metrics are sensed, including packet loss, latency, bandwidth, usage of error correction codes, disordering of transport-layer packets from the assembled sequence, or the like).
Bee is silent on retrieving recursively a previous verify transaction of the verify transaction by searching the global ledger, wherein the previous verify transaction is associated with the set of packets and has been successfully audited by at least the threshold number of autonomous systems; 
But analogous art Mill teaches retrieving recursively a previous verify transaction of the verify transaction by searching the global ledger, wherein the previous verify transaction is associated with the set of packets and has been successfully audited by at least the threshold number of autonomous systems ([0111] Each router on C is examined in turn, and if any of them have a source path record for S's prefix, that router, and its link to r1 are added to the source tree T. The process then recurs, for each router in C that was added to the source tree T. The tracing process stops when either an interface is found which is directly connected to S's subnet, or no further upstream router exists for a given ingress interface).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bee to include the idea of recursive retrieval of previous transactions as taught by Mill so that knowledge of network routing at the time confirms or denies the hypothesis that A was the source of the attack packet, since the route of the attack packet must lie along A's source tree ([0128]).
Bee and Mill is silent on wherein the verify transaction has been successfully audited by at least a threshold number of autonomous systems;
But analogous art Yan teaches wherein the verify transaction has been successfully audited by at least a threshold number of autonomous systems; ([0030] policy configuration is used to determine whether only a threshold subset of the selected engagement set of the authentication factor servers need to sign before authenticating the financial transaction).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined inventions of Bee and Mill to include the idea of verify transaction as taught by Yan so that the hot wallet service includes multiple listener servers connected to the virtual currency network in different geographical locations to improve security ([0036]).
Claim 16: the combination of Bee, Mill and Yan teaches the method of claim 15, wherein the recursive retrieving terminates when the previous verify transaction fails to be retrieved via searching the global ledger. (Mill: [059] If the routing table lacks a default entry... would indicate use of an unroutable (unassigned) or illegal IP address).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bee to include the idea of failure to retrieve transactions as taught by Mill so that knowledge of network routing at the time confirms or denies the hypothesis that A was the source of the attack packet, since the route of the attack packet must lie along A's source tree ([0128]).
Claim 17: the combination of Bee, Mill and Yan teaches the method of claim 15, further comprising deploying preventive or mitigate action on the source device. (Bee: [028, Fig. 6] the configurations are changed responsive to patterns detected in network traffic on the network by the network controls engine, along with other responsive actions).
Claim 18: the combination of Bee, Mill and Yan teaches the method of claim 15, wherein the previous verify transaction is retrieved based on an initiator value included in the verify transaction. (Bee: [0159-160] each of the arrows between blocks in the binary trees is a set of cryptographic hash pointers, based on an identifier of the node to which the cryptographic hash pointer points and a cryptographic hash value based upon node content of that node... parse an input to the cryptographic hash function... and iteratively input the parsed sequence and then combine the output of that iteration with a next portion parsed portion from the input... intermingling the output of the previous iteration of the one-way compression function with a next parsed portion of the input to the cryptographic hash function).
Claim 19: the combination of Bee, Mill and Yan teaches the method of claim 15, wherein the previous verify transaction is retrieved based on a value in a reserved field of the verify transaction. (Bee: [055] message indicates the action to be applied and fields to be included in a logged record of the event).

Allowable Subject Matter
Claims 5 – 7, 11, 13 – 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Badri -- Champakesan whose telephone number is (571)270-3867. The examiner can normally be reached M-F: 8:30am-5pm (EST). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on 5712727624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BADRINARAYANAN /Examiner, Art Unit 2496.